J-S02024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SUSAN DIANE WHITESIDE-WASCAVAGE,               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

EDWARD J. WASCAVAGE, III,

                        Appellant                    No. 339 EDA 2014


            Appeal from the Order Entered December 17, 2013
            In the Court of Common Pleas of Delaware County
                 Domestic Relations at No(s): 10-003345

BEFORE: MUNDY, OLSON and WECHT, JJ.

MEMORANDUM BY OLSON, J.:                             FILED APRIL 13, 2015

      Edward J. Wascavage, III (“Husband”) appeals from the order entered

on December 17, 2013. We quash in part and affirm as modified.

      The relevant factual background and procedural history of this case is

as follows. In 2002, Husband married Susan Whiteside-Wascavage (“Wife”).

In January 2005, D.W. (“Child”), the only child of Husband and Wife, was

born. In March 2010, Husband and Wife separated.

      On March 24, 2010, Wife filed a complaint in divorce, which also

sought alimony and child support.      On February 28, 2011, Wife filed a

petition seeking alimony pendente lite (“APL”). On August 2, 2011, the trial

court appointed Denis K. Bieler (“Bieler”) to conduct a forensic accounting to

determine the incomes of Husband and Wife. The parties were ordered to
J-S02024-15


equally share the cost of this forensic accounting, which was capped at a

combined total of $5,000.00.

      Originally, the parties were granted joint physical custody of Child. On

March 7, 2013, the trial court1 granted Wife primary physical custody of

Child during the school year. The parties received joint physical custody of

Child during the summer. During the course of the litigation, the trial court

authorized Bieler to exceed the original $5,000.00 cap on his fees; however,

the trial court did not set a new cap.      A three-day trial regarding child

support and APL was held in May and June of 2013.             The trial court

thereafter ordered post-trial briefing.   On August 19, 2013, the trial court

entered an order providing for child support and APL. That order required

Husband to pay 80% of Bieler’s $25,000.00 fee instead of the previously

ordered 50%. The trial court also awarded Wife attorney’s fees. On August

29, 2013, Husband moved for reconsideration. On September 13, 2013, the

trial court granted Husband’s motion for reconsideration. On December 17,

2013, the trial court reinstated and clarified its August 19, 2013 child

support and APL order. This timely appeal followed.2


1
  The Court of Common Pleas of Delaware County does not utilize a “one
family, one judge” rule. The trial judge that handled the child custody
matter was different than the trial judge who handled the divorce
proceeding.
2
  On January 29, 2014, the trial court ordered Husband to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b).   On February 18, 2014, Husband filed his concise
(Footnote Continued Next Page)


                                     -2-
J-S02024-15


      Husband presents nine issues for our review:

       1. Has the [trial] court evidenced partiality, bias[,] or ill-will
      against Husband such that its determinations must be set aside
      as an abuse of discretion?

      2. Did the [trial] court abuse its discretion in establishing the
      income and earning capacit[ies] attributable to the respective
      parties and in setting the [APL]/support obligations?

      3. Did the [trial] court abuse its discretion in not reducing
      Husband’s support obligation for substantial shared custody
      pursuant to Pa.R.C.P.1910.16-4(c)?

      4. Did the [trial] court err in setting the support obligation for a
      time period before May 12, 2010 under the terms of the support
      guidelines applicable to situations on or after that date?

      5. Did the [trial] court abuse its discretion in disparately
      allocating responsibility for the costs of the forensic accounting
      expert upon Husband?

      6. Did the [trial] court abuse its discretion in awarding counsel
      fees against Husband?

      7. Did the [trial] court abuse its discretion in refusing to allow
      new counsel an opportunity to supplement the record either with
      evidence or even an offer of proof?

      8. Did the court err in awarding Wife [APL]?

      9. Did the [trial] court err in awarding Wife attorney’s fees?

Husband’s Brief at 17-18.




                       _______________________
(Footnote Continued)
statement. On March 28, 2014, the trial court issued its Rule 1925(a)
opinion. All issues raised on appeal were included in Husband’s concise
statement.



                                            -3-
J-S02024-15


      In his first issue, Husband argues that the trial court was biased.3 This

argument is waived.     “It is axiomatic that, to preserve an objection for

appeal, the objection must be raised before the trial court.” Tecce v. Hally,

106 A.3d 728, 732 (Pa. Super. 2014), citing Pa.R.A.P. 302(a) (other citation

omitted); see Campbell v. Dep't of Transp., Bureau of Driver

Licensing, 86 A.3d 344, 349 (Pa. Cmwlth. 2014), quoting In re Lokuta, 11

A.3d 427, 437 (Pa. 2011), (“a party seeking recusal or disqualification must

raise that issue at the earliest opportunity or be barred from obtaining

appellate review of the question.”).   Husband’s arguments relating to bias

are based upon actions taken by the trial court in open court over six

months prior to the entry of the order challenged on appeal. 4 Husband did

not seek recusal or disqualification in the trial court. Accordingly, Husband’s

first issue on appeal is waived.

      In his second issue on appeal, Husband contends that the trial court

erred in determining the parties’ incomes/earning capacities.         He also


3
  Husband makes related bias arguments throughout his brief. We address
all of those issues while disposing of Husband’s first issue on appeal.
4
  This distinguishes this case from those in which the trial court evidences
bias or ill-will for the first time in the order being appealed from. In those
cases, we may set aside the determination as an abuse of discretion without
requiring the appellant to have previously raised the issue in the trial court.
Cf. HYK Const. Co. v. Smithfield Tp., 8 A.3d 1009, 1021 (Pa. Cmwlth.
2010), appeal denied, 21 A.3d 1195 (Pa. 2011) (citations omitted) (“Any
claims of unfairness or bias should be raised first before the hearing tribunal
. . . and then ultimately on appeal, otherwise such claims may be deemed
waived.).



                                     -4-
J-S02024-15


contends that the trial court erred in setting the child support and APL

obligations. “When evaluating a support order, this Court may only reverse

the trial court’s determination where the order cannot be sustained on any

valid ground.   We will not interfere with the broad discretion afforded the

trial court absent an abuse of [] discretion or insufficient evidence to sustain

the support order.” W.A.M. v. S.P.C., 95 A.3d 349, 352 (Pa. Super. 2014).

      Husband’s main argument against the trial court’s income/earnings

capacity calculations is that Bieler, the forensic auditor, impermissibly used a

financial status audit to determine Husband’s income. Generally, a financial

status audit looks at an individual’s expenditures in an attempt to ascertain

the individual’s income.   See Cynthia Blum, The Flat Tax: A Panacea for

Privacy Concerns?, 54 Am. U. L. Rev. 1241, 1249 n.24 (2005). This auditing

technique was used frequently by the Internal Revenue Service in the mid-

1990’s to identify taxpayers who were underreporting their income. See id.

This audit procedure was controversial and, therefore, Congress eventually

limited the use of financial status audits to cases in which the IRS has a

reasonable belief that there is underreported income.          See 26 U.S.C.

§ 7602(e).

      A trial court possesses wide discretion in determining the parties’

incomes and/or earning capacities. See Bulgarelli v. Bulgarelli, 934 A.2d

107, 115 (Pa. Super. 2007). In this case, the trial court chose to use the

most accurate method available to it – a forensic accounting. Bieler testified



                                     -5-
J-S02024-15


that Husband refused to turn over the necessary documentation for him to

precisely calculate   Husband’s income.       E.g., N.T.,   5/31/13, at 55.

Husband’s refusal to fully comply with the court-ordered forensic accounting

left Bieler with few options to arrive at an accurate income figure for

Husband. Bieler chose to use the same technique employed by the Internal

Revenue Service in such situations – a financial status audit. Bieler used the

information available to arrive at his income estimations.     The trial court

relied on Bieler’s figures when arriving at its income figures.      Husband

contends that the trial court’s reliance on this financial status audit is not

supported by any prior court decision in Pennsylvania.      Husband does not

cite to any cases, however, in which a litigant willfully refused to cooperate

with a court-ordered forensic accounting meant to determine his income.

We therefore conclude that the trial court’s reliance on the financial status

audit was not an abuse of discretion given Husband’s failure to cooperate

with Bieler.

      Husband next argues that even if the trial court were permitted to use

a financial status audit to determine his income, it was required to do the

same with respect to Wife.    Husband does not cite any authority for the

proposition that a trial court is required to use the same methodology to

calculate both parties’ incomes and/or earnings capacities. In this case, the

forensic auditor had a sound reason for conducting a financial status audit of

Husband but not of Wife. In particular, the trial court found that Husband



                                    -6-
J-S02024-15


conducted a cash only business and was unable to produce the necessary

receipts. Findings of Fact and Conclusions of Law, 8/19/13, at 2. On the

other hand, there was no evidence that Wife was engaged in a cash only

business.   This fact alone justified the trial court’s reliance on a financial

status audit. Cf. DeMasi v. DeMasi, 530 A.2d 871, 878 (Pa. Super. 1987),

appeal denied, 539 A.2d 811 (Pa. 1988) (internal quotation marks and

citation omitted) (“where supporting spouse is self-employed, net income, as

it appears on income tax forms, is not infallible measure of real wealth”).

Furthermore, Husband had approximately eight times the monthly income of

Wife. Therefore, a financial status audit was more appropriate for Husband.

Accordingly, we conclude that the trial court did not abuse its discretion in

relying upon Bieler’s financial status audit of Husband while declining to

employ that accounting methodology with respect to Wife.

     Husband argues that the trial court erred by not crediting him for

expenditures related to health insurance premiums Husband paid for Wife

and Child. This argument is without merit. The order appealed from states,

“[s]ince Husband does pay out of pocket expenses related to the health care

coverage, Husband is entitled to a credit for the provision of health

insurance.” Findings of Fact and Conclusions of Law, 8/19/13, at 7. To the

extent that Husband argues the amount of the credit was improperly

calculated, that argument is waived as he fails to cite to any portion of the

record or make any argument regarding the amount of the credit to which



                                     -7-
J-S02024-15


he was entitled. See Pa.R.A.P. 2119(a); Commonwealth v. Orie Melvin,

103 A.3d 1, 39 (Pa. Super. 2014) (citation omitted) (“waiver results when

appellant fails to properly develop issue on appeal”).

      To the extent that Husband challenges the trial court’s award of APL,

we lack jurisdiction to consider that issue. See Green v. Green, 783 A.2d

788, 791 n.1 (Pa. Super. 2001) (APL claims are interlocutory); Malanchuk

v. Sivchuk, 106 A.3d 789, 792 (Pa. Super. 2014) (en banc) (citation

omitted) (“Generally, only appeals from final orders are eligible for appellate

review.”). Thus, we quash the portions of this appeal which challenge the

trial court’s award of APL.

      In his third issue, Husband contends that the trial court erred by not

reducing his child support obligation for the time period during which the

parties enjoyed 50/50 physical custody of Child.            The child support

guidelines provide that, “[w]hen the children spend 40% or more of their

time during the year with the obligor, a rebuttable presumption arises that

the obligor is entitled to a reduction in the basic support obligation to reflect

this time.” Pa.R.C.P. 1910.16-4(c)(1). The trial court found that, although

the child custody order provided for 50/50 shared physical custody, Husband

had physical custody of Child less than 40% of the time. Husband argues

that there is no support in the record for this factual finding. We disagree.

      Husband’s sole citation to the record in his brief is to his own

testimony. Husband testified that he had custody of Child 50% of the time.



                                      -8-
J-S02024-15


See N.T., 6/13/13, at 384. The trial court found this testimony not to be

credible.   See Findings of Fact and Conclusions of Law, 8/19/13, at 3

(emphasis in original) (The trial court “did not credit the testimony of

Husband.”).      “We    will   not   disturb   the   trial   court’s     credibility

determinations[.]” In re M.T., 101 A.3d 1163, 1177 (Pa. Super. 2014) (en

banc). The trial court had significant evidence that Husband had custody of

Child less than 40% of the time. For example, the trial court handling the

child custody matter found that “[Husband’s] employment necessitates

travel throughout the United States to various car shows.              [Husband’s]

travel often requires changes in the custody schedule and the forfeiture of

portions of [Husband’s] custodial time with Child.”            Findings of Fact

and Conclusions of Law, 3/10/13, at 6 (paragraph numbers omitted;

emphasis added).5 Furthermore, Wife testified that she often took custody

of Child while Husband was at car shows. E.g., N.T., 6/13/13, at 20. From

this evidence, the trial court reasonably concluded that Father did not have

custody of child for at least 40% of the time when he was entitled to 50/50

shared physical custody.       Therefore, the trial court did not abuse its

discretion by declining to adjust Father’s child support obligation pursuant to

Pennsylvania Rule of Civil Procedure 1910.16-4(c)(1).




5
  Husband entered this document into evidence at the trial held in the child
support matter. See Husband’s Exhibit 24.



                                     -9-
J-S02024-15


      In his fourth issue on appeal, Husband contends that the trial court

erred by using the wrong set of support guidelines when calculating the

support owed from March 24, 2010 through May 11, 2010. Whether the trial

court used the correct support guidelines is a pure question of law.

Therefore, our standard of review is de novo and our scope of review is

plenary.   See Commonwealth v. Thompson, 106 A.3d 742, 763 (Pa.

Super. 2014) (citation omitted). The trial court used the support guidelines

that went into effect on May 12, 2010 for the time period from March 24,

2010 through May 11, 2010. The trial court acknowledged this error in its

Rule 1925(a) opinion.    This error amounted to Husband overpaying his

support obligation by a total of $48.60. We therefore modify the trial court’s

order to reflect that the total amount of child support due from March 24,

2010 through May 11, 2010 was $872.00/month instead of $903.00/month.

See United Police Soc’y of Mt. Lebanon v. Mt. Lebanon Comm’n, 104

A.3d 1251, 1265 (Pa. 2014) (“An appellate court may [] modify . . . any

order brought before it[.]”), quoting 42 Pa.C.S.A. § 706.

      In his fifth issue on appeal, Husband argues that the trial court erred

by requiring him to pay 80% of Bieler’s fee.        As noted in our factual

recitation, when the trial court appointed Bieler, it ordered the parties to

split the fee equally. That order also limited the amount of Bieler’s fee to

$5,000.00.    As noted above, during the course of his forensic accounting

Bieler encountered uncooperative parties.    Bieler therefore requested, and



                                    - 10 -
J-S02024-15


received, permission from the trial court to expend more than the $5,000.00

originally approved.   At the conclusion of his service to the court, Bieler

submitted an invoice for approximately $50,000.00 – nearly ten times the

original amount authorized.     The trial court determined that fee was

excessive and ordered that Bieler be paid a total of $25,000.00. It further

ordered that Husband pay $20,000.00 and Wife pay $5,000.00. We review

a trial court’s allocation of expert fees for an abuse of discretion.    See

Pavex, Inc. v. York Fed. Sav. & Loan Ass’n, 716 A.2d 640, 647 (Pa.

Super. 1998).

      We discern no abuse of discretion in the trial court’s allocation of

Bieler’s fee.   As shown in the support calculations, Husband’s monthly

income is approximately eight times as much as Wife’s income. Therefore,

an allocation of 80/20 has Wife paying for a higher percentage of the fee

than her share of the parties’ combined income. Furthermore, the trial court

found that Bieler’s increased fee was mostly due to Husband’s refusal to

provide the requested documentation. See Trial Court Opinion, 3/28/14, at

15. This finding is supported by the record. E.g., N.T., 5/31/13, at 53. As

Husband was most culpable for the increase in Bieler’s fee, it was reasonable

for the trial court to allocate seven-eighths of the increased cost (the same

proportion as the parties’ incomes).    Accordingly, the trial court did not

abuse its discretion by ordering Husband to pay 80% of Bieler’s fee.




                                   - 11 -
J-S02024-15


      In his sixth issue on appeal, Husband argues that the trial court

abused its discretion by awarding wife $5,000.00 in attorney’s fees. A trial

court may award attorney’s fees to an individual that is awarded child

support. See 23 Pa.C.S.A. § 4351(a). “In child support matters reviewing

an award of attorney’s fees, our standard of appellate review is for an abuse

of discretion.”   Krebs v. Krebs, 975 A.2d 1178, 1180 (Pa. Super. 2009)

(citation omitted).

      In this case, the trial court awarded attorney’s fees to Wife because of

Husband’s conduct in concealing portions of his income from Wife, Bieler,

and the trial court.    The trial court noted that Wife and her counsel

repeatedly attempted to request documents from Husband to no avail. See

Trial Court Opinion, 3/28/14, at 23-24. The trial court further found that its

interim fee award of $3,000.00 was insufficient and, therefore, a further fee

award at the conclusion of the child support proceedings was necessary.

See id. at 24-25.

      As our Supreme Court has stated, “unreasonable or obstreperous

conduct on the part of the obligor in a child support action would warrant an

award of counsel fees to the obligee.” Bowser v. Blom, 807 A.2d 830, 836

(Pa. 2002). In Bowser, our Supreme Court noted that there is a significant

difference between an obligor parent who mounts a “fair and reasonable

defense in a child support action” and unreasonable or obstreperous

conduct. Id. In Krebs, this Court held that the obligee spouse was entitled



                                    - 12 -
J-S02024-15


to an attorney’s fee award three times higher than the amount originally

awarded by the trial court. This Court reached that determination because

Krebs was not “a case where [the obligor] merely defended the action in

good faith; rather [Krebs was] a case where [the obligor] fraudulently

concealed increases to his income . . . in order to avoid paying additional

child support.” Krebs, 975 A.2d at 1181.

      As we noted when discussing the trial court’s ability to order a forensic

accounting and its allocation of Bieler’s fees, Husband’s conduct in this case

was both unreasonable and obstreperous. Husband began this conduct early

in the child support proceedings by refusing to comply with document

requests filed by Wife and continued this conduct even after the trial court

ordered him to cooperate with Bieler. Furthermore, based upon the relative

incomes of Husband and Wife, it would have been difficult for Wife to

continue this child support action but for an award of counsel fees.

Accordingly, we conclude that the trial court did not abuse its discretion in

awarding Wife $5,000.00 in attorney’s fees, an amount we agree is

reasonable for compensating Wife for Husband’s conduct.

      In his seventh issue, Husband argues that the trial court abused its

discretion by declining to permit him to offer additional evidence at the

hearing on his motion to reconsider.    We review a trial court’s denial of a

motion to reopen the record for an abuse of discretion. See Bingaman v.

Bingaman, 980 A.2d 155, 157 (Pa. Super. 2009) (citation omitted). In his



                                    - 13 -
J-S02024-15


supplemental motion for reconsideration, Husband requested that he be

permitted to reopen the record for a sole reason – he had obtained new

counsel. As noted by the lengthy pre-trial proceedings, three-day trial, and

post-trial briefing, significant resources had been expended by the trial court

and all parties to this litigation.   There is no indication in the record that

Husband’s proposed new evidence was unavailable for trial. Therefore, the

trial court reasonably concluded that granting the motion to reopen would

unfairly prejudice Wife by forcing her to expend more resources because of

Husband’s change of counsel.          Furthermore, allowing the record to be

reopened solely because Husband obtained new counsel would encourage

losing parties to obtain new counsel on a motion to reconsider because they

would then get the proverbial “second bite at the apple.”         We refuse to

encourage such a practice. Accordingly, we conclude that the trial court did

not abuse its discretion in denying Husband’s motion to reopen the record.

      In his eighth issue on appeal, Husband argues that the trial court erred

in awarding Wife APL. As noted above, we lack jurisdiction over this claim

and quash this appeal as it relates to Husband’s APL claims.

      Husband’s ninth issue on appeal is the same as his sixth issue on

appeal. In sum, we quash Husband’s appeal as it relates to the trial court’s

APL determination. We affirm the child support order as modified (reducing

Husband’s overall child support obligation for 2010 by $48.60).




                                      - 14 -
J-S02024-15


      Appeal quashed in part.   Order affirmed as modified.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/13/2015




                                 - 15 -